                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

DELORIS GASTON and LEONARD GASTON, on                      )
behalf of themselves and all others similarly situated,    )
                                                           )
                          Plaintiffs,                      )
                                                           )
   v.                                                      )            ORDER
                                                           )
LEXISNEXIS RISK SOLUTIONS, INC., and                       )
POLICEREPORTS.US, LLC,                                     )
                                                           )
                         Defendants.                       )
                                                           )
_____________________________________________              )


        THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Motion For Leave To File

Documents Under Seal” (Document No. 78). This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting Defendants’ consent, the undersigned

will grant the motion.

        A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

        LCvR. 6.1        SEALED FILINGS AND PUBLIC ACCESS.

               (a)     Scope of Rule. To further openness in civil case
               proceedings, there is a presumption under applicable common law
               and the First Amendment that materials filed in this Court will be
               filed unsealed. This Rule governs any party’s request to seal, or
               otherwise restrict public access to, any materials filed with the
               Court or used in connection with judicial decision- making. As
               used in this Rule, “materials” includes pleadings and documents of
               any nature and in any medium or format.

               (b)       Filing under Seal. No materials may be filed under seal
                 except by Court order, pursuant to a statute, or in accordance with
                 a previously entered Rule 26(e) protective order.

                 (c)     Motion to Seal or Otherwise Restrict Public Access. A
                 party’s request to file materials under seal must be made by formal
                 motion, separate from the motion or other pleading sought to be
                 sealed, pursuant to LCvR 7.1. Such motion must be filed
                 electronically under the designation “Motion to Seal.” The motion
                 must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to
                        have the material maintained under seal and how
                        the matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

Local Rule 6.1.

          The undersigned is not convinced that Plaintiff has fully satisfied the requirements of

Local Rule 6.1(c); nevertheless, based on the parties’ Protective Order (Document No. 57), the

publicly available redacted version of the document (Document No. 77-3), and the parties’

agreement, the Court will allow Plaintiff’s request.

          Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion For Leave To File

Documents Under Seal” (Document No. 78) is GRANTED. The “Affidavit of Kevin Creech”

(Document No. 79) shall remain under seal until otherwise ordered by the Court.



                                                 2
SO ORDERED.



              Signed: December 3, 2019




                                 3
